DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1 are objected to because of the following informalities:
Claim 1, line 5, the recitation “the respective component” should be -- a respective component 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zies (U.S. 2019/0016225), in view of Zhao (CN 204130973 U). 

Regarding claim 1, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, a method for operating a charging park for electric vehicles [0058], wherein the charging park has a group of charging points (80; [0023], abstract) which are connected to a central cooling module (70), said method comprising: 
cooling components (cooling circuit 86, heat exchanger 84, coolant line 71B [0028] for cooling 30 and corresponding power electronics of 80) of the respective charging point (80).
Zies does not explicitly teach (i) as a function of a temperature of a respective component in either a charging mode or a standby mode, (ii) as a function of a charging status at the respective charging point, and (iii) as a function of an ambient temperature.
However, Zhao (CN 204130973 U) teaches cooling components ([0056], last line air system [0058] and water system [0063] with chilled water [0083] [0001] to cool the system power electronic [0020] [0021]) of the respective charging point ([0030] [0053])
(i) as a function of a temperature ([0053] [0095]) of 
(ii) as a function of a charging status ([0095]) at the respective charging point ([0030] [0053]), and 
(iii) as a function of an ambient temperature ([0023] [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (i) as a function of a temperature of a respective component in either a charging mode or a standby mode, (ii) as a function of a charging status at the respective charging point, and (iii) as a function of an ambient temperature of Zhao’s into Zies’, in order to control the system and environmental/surrounding air temperature during charging and standby for more efficient heat dissipation using the combination of coolant/cooling liquid/chilled water and air cooling ([0056], last line; [0001]; Zhao).
Regarding claim 2, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 1, in view of Zhao, wherein the charging park has a plurality of cooling clusters (cooling circuit 86, heat exchanger 84, coolant line 71B [0028] for cooling 30 and corresponding power electronics of 80), wherein the respective cooling cluster has the group of charging points (80, 80) which are connected to the central cooling module (70).
Regarding claim 3, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 2, in view of Zhao, wherein the respective cooling cluster has charging points (80), power electronics modules (30 and corresponding power electronics of 80) and charging systems (with 80 connected to vehicle 14), wherein the number of charging points (80), power electronics modules (30 and corresponding power electronics of 80) and charging systems (with 80 connected to vehicle 14) is random.
Regarding claim 4, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 3, in view of Zhao, wherein, via the central cooling module (70), all of the power electronics modules (30 and corresponding power electronics of 80) and charging pillars (80) of all of the charging systems (with 80 connected to vehicle 14) are cooled in a primary circuit (cooling circuit 86, heat exchanger 84, coolant line 71B [0028] for cooling 30 and corresponding power electronics of 80) by a cooling fluid ([0028]).
Regarding claim 5, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 4, in view of Zhao, wherein, via a heat exchanger (heat exchanger 84) which is assigned to the respective charging pillar (80), a charging cable ([0032] [0097]) and/or a charging plug ([0097])) is cooled in a secondary circuit by the cooling fluid ([0028]).
Regarding claim 8, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 1, in view of Zhao, wherein the cooling (using air and water for cooling, [0056], last line; air system [0058] and water system [0063] with chilled water [0083] [0001] to cool the system power electronic [0020] [0021]) is controlled in a control cascade with two control circuits  (of the combination of coolant/cooling liquid/chilled water and air cooling ([0056], last line; [0001]; Zhao).
Regarding claim 9, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 8, in view of Zhao, wherein an inner control circuit (cooling circuit 86, heat exchanger 84, coolant line 71B [0028] for cooling 30 and corresponding power electronics of 80; chilled water for cooling [0063] [0064]) controls a forward flow temperature as a function of a required cooling capacity ([0100] [0016]) of the respective central cooling module (70).
Regarding claim 10, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 8, in view of Zhao, wherein an outer control circuit ([0058], air cooling) controls a forward flow temperature ([0053]; Zhao) as a function of an ambient temperature ([0023] [0027]; Zhao) of the charging system and a system status ([0095] [0096]; Zhao).
Regarding claim 11, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 2, in view of Zhao, wherein before a change into the standby mode ([0096] [0117]; Zhao), cooling occurs over a cooling run-on time ([0095] [0102] [0107]; Zhao) when no electric vehicle is detected at the charging point (80; [0097]) or in the cooling cluster.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zies (U.S. 2019/0016225) and Zhao (CN 204130973 U), as applied above in claim 5, and further in view of Uesugi (U.S. 2011/0193522).
Regarding claim 6, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 5, in view of Zhao. The combination does not teach wherein the charging park is controlled by a charging management server.
Uesugi (U.S. 2011/0193522) teaches wherein the charging park is controlled by a charging management server ([0055]) (or abstract; [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charging park is controlled by a charging management server of Uesugi’s into Zies’, in view of Zhao’s, in order to provide the internet or network communication ([0053] [0010]; Uesugi) so that the historic/past charging and cooling data, disclosed by Zies, in view of Zhao, can be retrieved ([0060]; Uesugi) and manipulated for the new charge and cooling.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zies (U.S. 2019/0016225), Zhao (CN 204130973 U) and Uesugi (U.S. 2011/0193522), as applied above in claim 6, and further in view of Steffen (WO 2012/065897 A2).
Regarding claim 7, Zies (U.S. 2019/0016225) teaches in Fig. 3 and 15-16, the method as claimed in claim 6, in view of Zhao and further in view of Uesugi, wherein the charging management server ([0055]; abstract; [0003]; Uesugi) is supplied with the following information from control devices ([0069]) (or [0068] [0069]; Zhao) (or [0023] [0055], charging station controller communicates with server controller; Uesugi) in order to specify a required cooling stage ([0091] [0092] [0115]; Zhao) for the respective cooling cluster (cooling circuit 86, heat exchanger 84, coolant line 71B [0028] for cooling 30 and corresponding power electronics of 80):
a. a current forward flow temperature ([0053] [0063]) and a return flow temperature ([0064] [0086]) of the power electronics module ([0095] [0098] [0101]; 30 and corresponding power electronics of 80),
 b. a detection of a charging process ([0091] [0092] [0095]) by a charging process status ([0091] [0092] [0095]) and the cooling demand required by the charging process ([0091] [0092] [0095])
c. a current ambient temperature ([0023] [0027]; Zhao) by way of a temperature sensor ([0023] [0115]; Zhao) on the central cooling module (70), and 
d. cooling the charging cable ([0032] [0097]).
The combination does not explicitly teach a current temperature (of the charging cable)
Steffen (WO 2012/065897 A2) teaches charging cable temperature (paragraph 20, line 4 of description). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging cable temperature of Steffen’s into Zies’, in view of Zhao’s and further in view of Uesugi’s, in order to monitor and detect any overheating for system protection.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2009/0143929 and U.S. 2011/0246252.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 14, 2022